Citation Nr: 0528984	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  02-16 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for right total hip 
replacement.

3.  Entitlement to service connection for left total hip 
replacement. 

4.  Entitlement to service connection for right leg 
disability. 

5.  Entitlement to service connection for left leg 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to September 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2002, a statement of the case was issued in 
September 2002, and a substantive appeal was received in 
October 2002.  A hearing was held before the RO in January 
2003; the transcript is of record.  At the hearing, the 
veteran withdrew the claim of permanent incapacity for self-
support with regard to his son.

The issues of bilateral hip and leg disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action is required on his part.


FINDINGS OF FACT

1.  Asthma was not noted on entrance examination. 

2.  Asthma was manifested during the veteran's active duty 
service.  

3.  The evidence clearly and unmistakably demonstrates that 
the veteran's asthma preexisted service.  

4.  The evidence does not clearly and unmistakably 
demonstrate that the veteran's asthma did not increase in 
severity during service. 


CONCLUSIONS OF LAW

1.  The presumption of soundness has not been rebutted.  38 
U.S.C.A. § 1132 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).  

2.  Asthma was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of the grant of service 
connection for asthma, no further discussion of VCAA is 
necessary at this point.  The matter of VCAA compliance with 
regard to the other issues will be addressed in a future 
merits decision on those issues after action is undertaken as 
directed in the remand section of this decision.



Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for asthma.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the presumption 
of soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder.  In that case section 1153 
applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F. 3d at 1096.

An examination performed for induction purposes in July 1977 
does not reflect a diagnosis of or complaints related to 
asthma.  In June 1978, the veteran complained of a productive 
cough for 6 days.  The diagnosis was bronchitis.  A February 
1989 service medical record reflects complaints of a bad 
cough and chest congestion for three weeks.  A March 1989 
service medical record references the complaints of 
bronchitis in February, and the veteran claimed that it had 
not gotten any better.  The assessment was asthmatic 
bronchitis.  The records reflect the veteran's report of a 
childhood history of asthma.  With regard to his claimed 
symptoms in March 1989, he reported that while at Fort 
Gordon, he was riding a bike and had a respiratory infection.  
He reported a cough ever since and nocturnal wheezing.  An 
allergy assessment reflected that it is very common to see 
bronchial hyperreactivity in mildly allergic patients 
following bronchitis.  The veteran tested positive for a mite 
allergy, although it did not correlate with symptoms and the 
examiner felt that it was a manifestation of mild underlying 
allergy.  An April 1989 service medical record reflects that 
the veteran is asthmatic and complained of difficulty 
breathing.  A diagnosis of asthmatic bronchitis was 
reflected.  An August 1989 service medical record reflects a 
bronchial asthma flare-up for two weeks.  A May 1990 service 
medical record reflects a diagnosis of bronchitis/pneumonia.

A June 1998 private medical record reflects breathing 
complaints from the veteran.  The veteran reported a medical 
history of bronchial asthma for several years, and that his 
last episode was in 1990.  The examiner noted a history of 
asthma, and diagnosed Albuterol.  Subsequent VA outpatient 
treatment records reflect a diagnosis of asthma.

The veteran is presumed under the law to have been in sound 
condition when he entered active duty in July 1977.  The 
veteran's enlistment examination did not note any 
disabilities, to include asthma.  Thus, the veteran's asthma 
was not "noted" on entrance.  Consequently, the veteran is 
presumed to have entered service in sound condition as it 
pertains to his asthma.  38 U.S.C.A. § 1132.  

The Board, however, has carefully reviewed the evidence of 
record, and finds that asthma clearly and unmistakably 
existed prior to entrance into service.  The Court has held 
that, as a matter of law, the presumption of soundness is 
rebutted by clear and unmistakable evidence consisting of a 
veteran's own admission of a pre-service history of medical 
problems during in-service clinical examinations.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).  Service medical records 
reflect the veteran's report of a childhood history of 
asthma.  Essentially, the veteran conceded that his asthma 
existed prior to service.  As such, this constitutes clear 
and unmistakable evidence that the disability pre-existed 
service.

Nevertheless, the Board must also consider whether there is 
clear and unmistakable evidence that the veteran's disorder 
was not aggravated by service.  In this regard, the service 
medical records reflect treatment for asthmatic bronchitis.  
Although there is no medical opinion with regard to any 
aggravation, based on the fact that the veteran was treated 
multiple times for asthmatic bronchitis during service, the 
Board is unable to find that there is clear and unmistakable 
evidence that there was no increase in severity during 
service.  Therefore, the second prong of the analysis 
outlined by VA's General Counsel in VAOPGCPREC 3-03 (July 16, 
2003) has not been rebutted.  Therefore, the presumption of 
soundness has not been rebutted.  Accordingly, since the 
veteran is presumed to have be in sound physical health at 
the time of his entrance into service with regard to his 
asthma, it follows that the Board must analytically view the 
manifestation of asthma during service as being the first 
such manifestation of that disorder.  In other words, as a 
result of this analysis, the legal conclusion to be drawn is 
that the veteran's asthma was incurred during his active duty 
service.  Service connection is therefore warranted on that 
basis.  


ORDER

Entitlement to service connection for asthma is warranted.  
To this extent, the appeal is granted.


REMAND

At the January 2003 RO hearing, the veteran testified that he 
sought treatment for his bilateral hip and leg disabilities 
with Dr. Kawaja of the Guadalupe County Health Care clinic 
beginning in 1991.  The RO sought treatment records from Dr. 
Kawaja for the period August 1998 to the present, and the 
evidence of record contains records dating back to October 
1994.  Thus, the RO should request the veteran's treatment 
records from Dr. Kawaja for the period January 1991 through 
September 1994.

The veteran has claimed service connection for bilateral hip 
and leg disabilities.  Post-service medical records reflect 
that the veteran underwent a right total hip replacement in 
February 2002, and a left total hip replacement in May 2002.  
At the January 2003 hearing, the veteran claimed that his hip 
and leg disabilities were due to an automobile accident that 
he sustained in service in September 1979.  The veteran also 
claimed that his disabilities were as a result of vascular 
necrosis.  Service medical records reflect that the veteran 
was in an automobile accident in September 1979, however, 
records do not reflect any injuries to the hips or legs.  
Additionally, service medical records do not reflect a 
diagnosis of vascular necrosis.  Service medical records do, 
however, reflect complaints of left leg pain in June 1978 
with a diagnosis of mild Osgood - Schlatter's disease, right 
knee pain in December 1980, left thigh pain in May 1983, 
right knee pain for two weeks in April 1989, and calf pain in 
May 1990.  The RO should, therefore, schedule the veteran for 
a VA examination to assess whether the veteran has a current 
disability of the hips and legs, and the etiology of any such 
disabilities.  The examiner should also discuss whether the 
veteran has vascular necrosis, whether this manifested in 
service, and whether any current disabilities of the hips and 
legs are due to vascular necrosis.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  After obtaining any necessary 
consents from the veteran, the RO 
should take appropriate action to 
request private treatment records from 
Dr. Kawaja for the period January 1991 
through September 1994.  

2.  The veteran should be scheduled for 
a VA examination for the purpose of 
determining the existence of any 
bilateral hip and leg disorders, and 
the etiology of any such disorders.  
The RO should forward the veteran's 
claims file to the VA examiner.  The 
examiner should review the entire 
claims file, including the entirety of 
the veteran's service medical records, 
and provide an opinion as to whether it 
is at least as likely as not (a 50 
percent or higher degree of 
probability) that his bilateral hip or 
leg disorders is etiologically related 
to service or any other incident 
therein.  The examiner should also 
discuss whether the veteran has 
vascular necrosis, the etiology of any 
such disorder, and whether any current 
disabilities of the hips and legs are 
due to vascular necrosis.

3.  After completion of the above, the 
RO should review the expanded record 
and determine if the benefits sought 
can be granted.  The case should then 
be returned to the Board for appellate 
review after the veteran and his 
representative are furnished a 
supplemental statement of the case and 
afforded an opportunity to respond. 

The veteran and his representative the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


